Title: From Thomas Jefferson to the Board of War, 9 November 1779
From: Jefferson, Thomas
To: Board of War



In Council Novr. 9th. 1779.

The Board are of opinion that the sailors enlisted under the Act concerning Officers Soldiers Sailors and marines, Shoud be put on board such State vessells as the Board of War shall direct: that soldiers enlisted and to be enlisted under the same act, shall do duty in the garrison Regiment until further Orders, it being their  Idea that these men shall at a proper time be sent on to the grand Army towards supplying our deficiency in that: and that the marines enlisted and to be enlisted under the same Act do duty in the same Regiment until authority shall be given to Officer and embody them for their proper service.

Th: Jefferson

